Citation Nr: 0916838	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the back.

2.  Entitlement to an increased evaluation for status post 
patellectomy of the left knee with instability, currently 
evaluated at 20 percent.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from May 21, 
1969 to November 20, 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  In 
October 2007, the Board remanded this claim to the RO for 
additional development.  

The issue of entitlement to an increased evaluation for 
status post patellectomy of the left knee with instability, 
currently evaluated at 20 percent, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2009, before the Board promulgated a decision, the 
Veteran's attorney submitted to the Board a signed, written 
request to withdraw the appeal regarding whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for residuals of an injury 
to the back, and for entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for residuals of an injury to the back 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

2.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue entitlement to a TDIU have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In April 2009 the Veteran's attorney submitted to the Board a 
signed, written request to withdraw the appeal regarding 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for residuals of 
an injury to the back, and entitlement to a TDIU.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The April 2009 request to withdraw the Veteran's appeal as to 
those claims was submitted before the Board promulgated a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, 
there remain no allegations of error of fact or law for 
appellate consideration in the appeal of those issues.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
those issues and they are dismissed.


ORDER

The claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of an injury to the back is dismissed.  

The claim for entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disability is dismissed. 




REMAND

In an April 2009 statement, the Veteran's attorney requested 
a video-conference hearing before the Board on the issue of 
entitlement to an increased evaluation for status post 
patellectomy of the left knee with instability, currently 
evaluated at 20 percent.  Because video-conference hearings 
are scheduled by the RO (See 38 C.F.R. §§ 20.700(e), 
20.704(a) (2008)), the Board must therefore remand the case 
to the RO so that a hearing can be scheduled.  See also 38 
C.F.R. § 20.703 (2008).  Accordingly, the case is remanded to 
the RO for the following action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge of the Board.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


